 VALENCIA BAXT EXPRESS, INC.211,on September 29, a "few days" after September 26 when Garza visited the Navyrecruiting center.In my Intermediate Report I found that Hernandez and Garza had not said theywere going to Texas. I now find that they had said on several occasions that theywere going to visit Texas in December. I find they did not say they were goingto visit Texas in July, August, or anytime but December.II. CONCLUDING FINDINGS OF FACTHaving restudied and reanalyzed the entire record in this proceeding and having.reconsidered the demeanor of all witnesses, I reaffirm all findings of fact made byme in my Intermediate Report, except as modified herein.The entire record, par-ticularly the credited portions of testimony of Cochran, makes inevitable a findingthatRespondent violated Section 8(a)(1), (3), and (4) of the Act as found inthe Intermediate Report.I againso find.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI reaffirm my findings in the Intermediate Report with respect to the effect ofthe unfair labor practices upon commerce.IV.THE REMEDYI shall recommend that the backpay to be paid to Garza and Hernandezalso in-clude interest at the rate of 6 percent per annum, to be computed in themanner setforth inIsis Plumbing & Heating Co.,138 NLRB 716, decidedsincemy IntermediateReport.Otherwise, I recommend the same Remedy I did in my Intermediate Report.CONCLUSIONS OF LAWI reaffirm the Conclusions of Law as stated in my Intermediate Report.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, I recommend the same Order as that recommended inmy Intermediate Report except that Hernandez and Garza are to be made whole inthe manner set forth in the "The Remedy" section of this Supplemental IntermediateReport.Further, the Appendix is to be amended by substituting "60 consecutivedays from the date of posting" for "60 days from the date hereof."Valencia Baxt Express,Inc.andSeafarers International Unionof NorthAmerica,Atlantic, Gulf,Lakes and Inland WatersDistrict,PuertoRicoDivision,AFL-CIOandTeamsters,Chauffeurs,Warehousemen and Helpers,Local 901, IBTCW& H of America.Case No. 24-CA-1554. June 27, 1963-DECISION AND ORDEROn March 5, 1963, Trial Examiner Rosanna A. Blake issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certainunfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent and the Intervenor filed ex-ceptions to the Intermediate Report and supporting briefs,' and the'The Respondent's request for oral argument is hereby denied,as the record,includingthe exceptions and briefs, adequately presents the issues and the positions of the parties.143 NLRB No. 26.717-672-64-vol. 143-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel filed a memorandum in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed 2The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner.3ORDERThe Boardadopts asitsOrderthe Recommended Order of theTrialExaminer, asmodified below'2 The Intervenorhas excepted to the Trial Examiner's denial of its motionto strike alltestimony in the record submittedprior to the Intervenor's participation in the hearing.We find no meritin this exceptionAlthoughthe RegionalDirector's denial of Interven-tion had been standingfor over 2months, no appeal was takento the,Boarduntil thehearing had been In process nearlya weekAt thistime, the Intervenor finally presenteditsmotionto interveneto the TrialExaminer.The TrialExaminer allowed Interventionand extendedthe hearingto permitIntervenortime to prepare for the hearing.Further,to protect the Intervenor's interest,the TrialExaminer granted itthe rightto submitmemorandumsuggestingquestionsthat mightbe asked of witnesses,if recalled,and mak-ing objectionswhich mighthave been made to testimonywhich wasIntroducedwithoutobjection.When the Intervenorobjected to testimony of certain witnesses in a memo-randum, the Trial Examiner specifically stated in the IntermediateReport thatno findingswouldbe made basedon their testimony.Moreover,according to Section 102.29 of theBoard's Rules and Regulations,the TrialExaminer may permit Intervention"to suchextent andupon suchterms as he may deem proper."As theIntervenor admits, theTrial Examiner'spositionwas a reasonableoneAccordingly,we findthat the TrialExaminer acted in a proper manner andwe herebydeny the Intervenor's renewed motion.3The Board'sDecisionand Order inTeamsters,Chauffeurs,Warehousemen and Helpers,Local901,IBTCW & H of America(Valencia Baxt Express, Inc ),137NLRB808, whichinvolved the same partiesand dealt with several of the issues in the instant case, wasenforcedby the CourtofAppeals for the First Circuit on March 11, 1963. See 314F. 2d 792.4The Trial Examiner's Recommended Order is hereby modified by changing paragraph1(b) toread as follows:Negotiatingwith Teamsters,Chauffeurs,Warehousemen and Helpers, Local 901,IBTCW&HofAmerica concerning employee grievances unless or until TeamstersLocal 901shall have been certified by the NationalLaborRelations Board.In adopting the Recommended Order,we hereby conform the Appendix to the Order bydeletingfrom the second paragraph of the Appendix the words"or any otherlabororgani-zation"and "without the Seafarers having been given an opportunity Ito be present at theadjustment thereof."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended,was heard before Trial Examiner Rosanna A. Blake at Santurce,Puerto Rico, on various dates between August 14 and October 1, 1962,pursuant todue notice.'The complaint,issued on May 17,1962,by the General Counsel of1For the reasons stated during the hearing,the Trial Examiner denies the renewedmotion of the Intervenor to strike all testimony received prior to the granting of Its mo-tion to intervene or, in the alternative,to recall the witnesses for cross-examination by the VALENCIA BAST EXPRESS, INC.213the National Labor Relations Board, based on charges filed on January 25 andFebruary 16, 1962, alleged that Respondent had engaged in unfair labor practicesproscribed by Section 8(a)(1), (2), and (5) of the Act. In its answer, Respondentadmitted certain allegations of the complaint, such as the commerce allegations,but denied having committed any unfair labor practices.All parties waived oral argument.Only counsel for the Intervenor filed a brief.Upon the entire record of the case, the brief filed by the Intervenor, and from myobservation of the witnesses while testifying, I make the following:FINDINGS OF FACT1.THE BUSINESSOF VALENCIA AND THE LABOR ORGANIZATIONS INVOLVEDValencia Baxt Express, Inc., a Puerto Rico corporation with its principal officeand place of business in San Juan, Puerto Rico, is engaged in the truck transporta-tion business.During the year prior to the issuance of the complaint, Respondentderived a gross income in excess of $50,000 from truck transportation servicesfurnished pursuant to contracts or arrangements with, or as agents for, interstatecommon carriers, including North American Van Lines, which operate betweenthe Commonwealth of Puerto Rico and various States of the United States.Duringthe same period, Valencia furnished truck transportation services valuedin excessof $50,000 to employersengaged ininterstate commerce whoseoperationsare sub-ject to the jurisdiction of the Board.Upon the foregoing facts, Respondent admits and I find thatit isengaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The Seafarers International Union, herein called the Seafarers or the SIU,2 andTeamster Local 901,3 herein at times called the Teamsters, are labor organizationswithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. The issuesThe gist of the complaint is that less than 9 months after the Seafarers had beencertified by the Board as the exclusive representative of Valencia's employees, theCompany failed and refused to deal with that union with respect to employeegrievances and, instead, discussed and adjusted grievances with the Teamsters.Furthermore, according to the complaint, the Company withdrew all recognitionfrom the SIU at the end of the certification year and continued to recognize andbargain with the Teamsters with respect to grievances.The Company admitted in its answer that it did not recognize or bargain with theSIU for a period prior to the date alleged in the complaint but asserted that it hadnot engaged in any conduct which violated the Act because the employees hadabandoned the SIU and the SIU had abandoned the employees "long before" the ex-piration of the certification year.B. The certification of the Seafarers and the latter's efforts to obtain a contractIn the summer of 1960, the Board conducted an election among Valencia's em-ployees, a representation petition having been filed by the Teamsters.The electionwas won by the Seafarers and that union was certified by the Board on November 4,1960, as the exclusive bargaining representative of the Company's employees in anadmittedly appropriate unit .4An existing contract between Valencia and the Seafarers was due to expire onNovember 30, 1960. In September, i.e., prior to the certification, the SIU gave theCompany timely notice that it wished to negotiate a new contract .5NegotiationsIntervenor.It is unnecessary for theTrial Examiner'topass upon the specific objectionsto the testimonyof the witnesses Lozada andCorrea sinceno findingshavebeen basedon their testimony.2 Seafarers International Union of North America, Atlantic, Gulf,Lakes and InlandWaters District, Puerto Rico Division, AFL-CIO.3 Teamsters, Chauffeurs, Warehousemen and Helpers, Local 901,InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America.4The unit includes all drivers, helpers, and mechanics employed by Valencia in PuertoRico5Although it appears that Valencia has at times taken the position that the old contractcontinued in effect until November 30, 1961, it did not take that positionin theinstantproceeding. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDtoward a new contract began in the fall of 1960 and a number of meetings were held.No agreement was reached, however, and the employees struck on or aboutFebruary 22, 1961.A strike settlement agreement was entered into on or about March 17, 1961,which provided,inter alia,for the reinstatement of the strikers, resumption of nego-tiations for a period of 15 days, and, if no agreement was reached, the submissionof "the entire matter" to an arbitrator whose decision would be 'final and bindingon both parties." 6Negotiations were resumed but no agreement was reached and the matter wassubmitted to arbitration.The Company apparently opposed the arbitration pro-ceedings and appears to have participated in them only to a limited extent.Thearbitrator issued his award on or about August 10. It included a complete contractwhich by its terms was declared in effect from December 1, 1960, to December 1,1962, i.e., both retroactively and prospectively.Valencia refused to recognize the contract as valid and binding upon it andextensive litigation followed in which the Seafarers sought to enforce the award.The effect of the award was still being litigated at the time of the hearing in theinstant case.C. Respondent's conductbeginningin the spring of1961As statedsupra,the strike was settled on or about March 17. Shortly thereaftera substantialmajority of Valencia's employees notified the Company that theywere revoking the dues checkoff authorizations which they had signed in favor ofthe Seafarers.By letter dated April 12, 1961, Valencia notified the SIU of theemployees' action and added that,as a result, it "would appreciate it if [the Union]would let [the Company] know immediately if [the Union] still represents theemployees." 7In a letter dated April 19, the Union pointed out that Valencia knew, betterthan anyone, that the SIU was the exclusive representative of the employees.8Valencia also knew that the SIU was actively seeking to obtain a contract.Thus,the parties had just engaged in contract negotiations during the 15-day period pro-vided for in the strike settlement agreement and the Union had just taken the stepsrequired to submit the dispute to arbitration.9Valencia, however, took the position that the SIU's loss of majority meant thatitwas no longer the representative of the employees.Thus,GeneralManagerWallace Valencia testified in January 1962 that the Company had not bargainedwith or recognized the SIU as the representative of its employees since April orMay 1961 because the Company was notified in late March 1961 that the employeeswere revoking their dues checkoff authorizationsIn his words, "So since thattime, approximately 8 or 9 months, we have had no dealings with the SIU " Fur-thermore, according to Manager Valencia, he deals in facts and "it is a fact oflife that the Teamsters have been handling the men's grievances since Marchof 1961."Valencia was also asked the following questions and gave the followinganswers:Q. Are you saying, Mr. Valencia, that you have been dealing with theTeamster representatives concerning grievances for the last six to eight months?A. I am saying that the Teamsters have been coming to see us to settleminor grievances in the Company, because the S.I.U. doesn't.Q. And you have been dealing with the Teamsters on those grievances?Is that right?A.We have beensettling minorgrievances with them.*******Q. And you have been in litigation with the S.I.U. almost continuouslysince lastMarch ... ?6 The agreement also required that it be ratified by the employees within 36 hours andthe record indicates that it was ratified by the employees on March 18.7Events occurring prior to July 25, 1961, predated the filing of the charge by more than6 months. In accordance with Section 10(b) of the Act, these events are relied upon onlyas background to provide continuityand meaningfor the actions of the parties after thatdate.SeeLocal Lodge No.1424, International Association of Machinists v. N.L R B(Bryan Manufacturing Co ),362 U.S. 411, 416-417.s The Union recognized that,In the absence of a contract,the checkoff authorizationswere no longer valid.9 Although the date on which the dispute was submitted to arbitration is not clear, thesubmission occurred sometime In April,probably between the 1st and the 15th. VALENCIA BAST EXPRESS, INC.215A. But strangely so, while this litigation was going on, the S.I.U. representa-tives didn't come to our premises.They never talked to management.Q. But you have been talking to Teamster people about the grievances dur-ing thisperiod?A. There was a vacuum, and that was filled in with the other union, whichin this case happens to be the Teamsters.10Q. And from that you deduced that the S.I.U. no longer represents youremployees?A. Also the former S.I.U. delegates are not [sic] Teamster delegates andcome to usasTeamster delegates;and from the fact that for the past eightmonths none of the former S.I.U. delegates or S.I.U. organizers have beenat our premises talking to the men . . . . [Emphasis supplied.]*******Q. One last question ... Mr. Valencia are you as of this date recognizingthe S.I.U. as the bargaining agent of your employees?A. No, sir.Q. You are saying for the record that you no longer recognize the S.I.U.as your bargaining agent?A. I am saying that for the record, yes, sir.In another related proceeding, Company Vice President Rodolfo Catinchi testi-fied that he was told repeatedly by employees that they did not want the SIU torepresent them, that they were going to take up their grievances through the Team-sters, and that they would strike if he did not "settle matters" through the Teamsters.Catinchi also described several meetings in August, September, and October, 1961,with SIU representatives.According to Catinchi, at one such meeting one of theSIU representatives suggested the formation of an independent union to which hereplied, "Why should you form an independent union when you know and I knowspecifically that the men want the Teamsters?"In view of the foregoing facts, I am convinced and find that beginning in April1961 and continuing at least until January 1962, Respondent regarded the Sea-farers' certification on November 4, 1960, as a nullity 11 and, instead, dealt with theTeamsters with respect to employee grievances.12D. Concluding findingsIt is not seriously disputed and I find that after April 1961, few if any ofValencia's employees wanted to be represented by the Seafarers.This fact, how-ever, did not affect that Union's representative status in the legal sense since it hadbeen certified by the Board less than 6 months earlier. In short, as the Board hasrepeatedly held, with judicial approval, in the absence of unusual circumstances(none of which is present here), a Board certification "will be treated as identify-10According to Valencia, he testified in the manner set forth above because the menwith whom the Company had been dealing had identified themselves at a hearing inDecember 1961 as Teamster representatives.Valencia said that prior thereto he had as-sumed that the men were acting as individuals and not as the representatives of anyunionI do not credit his testimony.When he was asked whether he had not, in stillanother proceeding, identified certain employees as Teamster delegates in April 1961,Valencia replied, "Frankly, we have had too many hearings, I don't remember." Further-more, when Valencia was asked in the January proceedings whether the SIU had filedcharges against the Company prior to January 1962, he replied, "Not to my knowledge,sir" although a charge in fact was filed in March 1961. In addition, when he was asked ifthe SIU did anything "to claim representation after" the Company wrote the SIU can-cerning the cancellation of dues checkoff authorizations, he answered, "No sir, they didnot "He then admitted that the SIU had replied to the Company's letter but stated thathe could not recall the contents of the Union's letterThe letter, of course, is the one inwhich the SIU pointed out that Valencia well knew that'SIU was the employee representa-tive.Moreover, Valencia was well aware of the SIU's submission of the entire matter toarbitration and its efforts to enforce the arbitration awardn In its answer to the complaint, Valencia admitted "that for a brief period subsequentto November 1960,but not beyond February 1961,the S I U was the certified representa-tive" of its employees. [Emphasis supplied ]12Many of the issues presented herein were considered and decided by the Board inTeamsters,Chauffeurs,Warehousemen and Helpers,Local 901, IBTCT-V if H of America,137 NLRB 808, which is now before the United States Court of Appeals for the FirstCircuit, the Board having filed a petition for enforcement of its order. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDing the statutory bargaining representative with certainty and finality for a periodof 1 year."Rockwell Valves, Inc.,115NLRB 236, 237,citingRayBrooks v.N.L.R.B.,348 U.S. 96.See alsoN.L.R.B. v. Holly-General Company,305 F. 2d670, 672, 675 (C.A. 9).It follows, therefore, and I find that the SIU's loss of majority in April 1961did not relieve Valencia of its duty to recognize and bargain with the SIU as theexclusive representative of its employees.Nor is there any greater merit in Respondent's contention that it was justifiedin ignoring the SIU after April 1961 because the SIU "abandoned" the employees.On the contrary, it is abundantly clear that throughout the entire period the SIUwas asserting and actively seeking to protect and effectuate its position as the ex-clusive and certified representative of Valencia's employees.From April to Au-gust 10, 1961, it was pressing its claim before the arbitrator.13Then when theCompany refused to abide by the arbitrator's award, which included a completecontract, the Seafarers vigorously sought enforcement of the award.Although I find, as claimed by Valencia, that there was little contact betweenthe SIU and the employees after April 1961, this is surely true in most cases inwhich all or many of the employees desert the certified union.And it must beeven more usual when,as here, the employees have transferred their allegiance toanotherunion.In such situations, it is most unlikely that the employees wouldcontinue to pay dues to the certified union or to attend its meetings. In the instantcase, the break was so complete that the Seafarers delegates or stewards becameTeamsters delegates or stewards and the employees were so hostile toward the SIUthat they "threatened"SIU representatives who went to the plant.14Under these circumstances, I attach no significance to the fact that the SIUhad few contacts with the employees after April 1961.15Similarlywithout significance is the absence of regular contacts between theUnion and the Company.The Union had no contract to administer,16 negotiationsbetween the parties had proved futile, and the Company was opposing the arbitra-tion proceedings.Moreover, when Felipe de Jesus, the executive secretary of SIU,attempted to discuss an employee grievance with Vice President Catinchi in Marchor April 1961, Catinchi said he had nothing to say to De Jesus "because that belongedto the Teamsters." 17In addition, when Julio Medina, the SIU representative at Valencia's Ponceplant arranged a meeting of the grievance committee at the Ponce plant in lateJune 1961, no company representative appeared.When Medina wrote a letter ofprotest,Vice President Catinchi, by letter dated June 30, assured Medina that theCompany understood and appreciated his "thankless position as representative of theSIU in Ponce " Catinchi refused Medina's request for a meeting (which he hadpredicated upon the grievance provisions of the old contract) on the ground that theSIU officials in San Juan had taken the position that the old contract had expired.Although Medinas reliance on the old contract may have been inconsistent with13 The Seafarers filed a refusal-ito-bargain charge on March 28, 1961, which it laterwithdrewIn a civil action in the United States District Court for Puerto Rico in Janu-ary 1962, the attorney for the Board told the court that the SIU withdrew the chargewhen told by the Board's Regional Office that it would be dismissed because a complaintwas not justified at a time when the parties were trying to work out their dispute bymeans of arbitration.14According to Vice President Catinchi, on several occasions SIU representatives cameto the plant but left when the employees "threatened to take them out" Ivan Coils, anSIU employee until late in 1961, but a Teamsters adherent thereafter, testified that hewent to the plant in October, as directed by his superiors, although he was "a little seared"to do soisThere is no basis for the Intervenor'sattempt to attribute the Seafarers' loss ofmajority to its "abandonment" of the employeesThe Company's April 12 letter indicatesthat the revocations were effective March 28, 1961, a date less than 2 weeks after the SIUhad obtained reinstatement of the strikers and one fallingwithin theperiod when theSIU was pressing the Company for better contract terms, including pay increases"The Company ceased making contributions to the welfare fund sometime in thespring of 1961.11The above finding is based on the testimony of De Jesus which I credit I am awarethat De Jesus originally indicated that his request was predicated on the arbitrator'saward which did not come down until August.Histestimony,however,iswholly con-sistent with Respondent's position in other proceedings,that is, that the Teamsters becamethe employees'representative shortly after the strike. VALENCIA BAXT EXPRESS, INC.217the SIU's position,18 Respondent's general attitude toward the SIU is revealed byCatinchi's comment in his letter that Medina was "a person of intelligence andshould not be treated as a fool," presumably by his union superiors in San Juan.The letter closed with the following paragraph:Since you have been placed in this most embarrassing position, we are sureyou [will] agree that this letter should be placed on the bulletin board in thePonce office so that your decision as representative can be clarified.In a reply, dated August 16, 1961, Keith Terpe, SIU president in Puerto Rico,commented on the "unkind language" in Catinchi's letter to Medina and "cordiallyinvited" Catinchi to confer with him on August 18 with respect to the implementationof the new contract, i.e., the one which was made a part of the arbitrator's awardof August 10. It does not appear that the Company replied to Terpe's letter.Finally, as statedsupra,Wallace Valencia testified in January 1962 that theCompany had neither bargained with nor recognized the SIU as the employees'representative for 8 or 9 months and it has been found that during the sameperiod the Company dealt with the Teamsters concerning grievances.In view of the foregoing facts, I am convinced and find that it would have beenfutile for the SIU to have requested the Company to bargain with it on anysubject, including employee grievances, and that this is why the Union made littleeffort to deal with Valencia after April 1961.The facts set forth above indicate still another reason for the Union's failure torequest Valencia to bargain with it concerning grievances throughout the summerand fall of 1961, and that is that the SIU did not know and had no way of knowingwhen grievances aroseThe employees, having become hostile toward the SIU,obviously did not notify it of their grievances and it is equally clear that Valenciadid not do so.19Although it is frequently said that an employer is under no duty to bargainabsent a request, it is well established that unilateral action by an employer-that is, without notice to or consultation with the statutory representative-violatesthe Act.N.L.R.B. v. Benne Katz, etc.,369 U.S. 736;Han-Dee Spring & Mfg. Co.,Inc.,132 NLRB 1542, 1544. It is equally well established that the Act makes itthe duty of the employer to bargain with the chosen representative exclusively and"exacts `the negative duty to treat with no other.' "N.L.R.B. v. Medo Photo SupplyCorporation,321 U S. 678As the Court said in MayDepartment Stores v. N.L.R.B.,326 US. 376, 385, direct dealing with employees "interferes with the right of self-organization by emphasizing to the employees that there is no necessity for acollective-bargaining agent."Although Section 9(a) of the Act gives individual employees or groups of em-ployees the right to present and adjust their grievances directly with management,the right of management to deal with them directly is conditioned upon "the bar-gaining representative [having] been given opportunity to be present at such ad-justment." 20This condition was added to the section by Congress in 1947 onlyafter it was pointed out that absent such a requirement, employers would haveavailable a ready means of "undermining the status of the duly chosen bargainingrepresentative, by favoring antiunion or nonunion employees in the settlement ofgrievances" and making it "clear to employees that their interests lie in deserting theunion."21It was also pointed out that:11,Catinchi indicated in his letter that Respondent, like Medina, believed that the oldcontract was still in effect.19That grievances were presented from time to time throughout the entire period isclear from the testimony of Wallace Valencia set forthsupra20 Section 9(a) of the Act provides that:Representatives designated or selected for the purposes of collective bargaining bythe majority of the employees in a unit appropriate for such purposes, shall be theexclusive representatives of all the employees in such unit for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employment, or otherconditions of employment:Provided,That any individual employee or a group ofemployees shall have the right at any time to present grievances to their employerand to have such grievances adjusted, without the intervention of the bargaining rep-resentative, as long as the adjustment is not inconsistent with the terms of acollective-bargaining contract or agreement then in effect:Provided further,That thebargaining representative has been given opportunity to be present at such adjustment.21H. Rept. 245 on H It. 3020, 80th Cong, 1st sess. ; I Leg. Hist. of Labor-ManagementRelations Act, 1947, p. 376. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDTo grant individual employees or minority groups of employees the right tobe present and settle grievances which relate to wages, hours and conditionsof employment without permitting the representative of the majority of theemployees to participate in the conference and join in any adjustment is to,undermine the very foundations of the Act.To createrivalry,dissension,suspicion,and friction among employees,to permit employers to play off one-group of employees against another, to confuse the employees would com-pletelyundermine the collective-bargaining representative andwould be,disastrous.22In short,the whole purpose of the proviso is to bar "under-the-table" deals betweenmanagement and individual employees acting directly or through another union.Itwas for this reason that Congress did not make a request by the Union for anopportunity to be present a condition precedent to its right to be present at theadjustment of grievances.In other words, Congress chose not to make the Unionthe moving party but vested in it the unqualified right to the opportunity to be presentat the adjustment of individual grievances.And it certainlycannot be said to havehad that right if it does not know and has no way of knowing that a grievance hasbeen filed and is about to be adjusted 23 It is therefore clear that Valencia's bargain-ing with its employees concerning grievances,either directly or through the Teamsters,did not conform with the requirements of Section9(a).Cf.Bethlehem Steel Com-pany,89 NLRB 341, 347-348.In view of the foregoing facts and on the basis of the entire record,I conclude andfind that neither the Seafarers'loss of majority in the spring of 1961 nor the absencethereafter of regular contacts between the Union and the employees or between theUnion and the Company justified Respondent's adjustment of employee grievancesafter July 25, 1961,without the SIU having been given the opportunity to be present,or its withdrawal of all recognition fromthe SIUafterNovember 6, 1961, or itsnegotiations during the same period with the Teamsters concerning employeegrievances.It follows,therefore,and I find,that by engaging in such conduct Re-spondent refused to bargain with the certified representative of its employees inviolation of Section 8(a)(5) and(1) of theAct.RayBrooksv.N.L.R.B.,348 U.S.96, 103-104;HughesTool Company v. N.L.R.B.,147 F. 2d 69, 72-74 (C A 5),enfg. as modified 56 NLRB 981,983;BethlehemSteel Company,89 NLRB 341, 347-348;Federal Telephone and Radio Company,107 NLRB 649,653. I further find thatRespondent unlawfully assisted and supported the Teamsters in violation of Section8(a)(2) and(1) of theAct by dealingwith that union after July 25, 1961, withrespect to employee grievances without the SIU having been given an opportunity to,be present.Cf.Hughes Tool Company,56 NLRB981, 985, enfd. as modified 147 F.2d 69,72-74 (C.A. 5).IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, it willbe recommended that Respondent cease and desist therefrom and that it take certainaction of the type conventionally ordered in such cases, as provided in the Recom-mended Order below, which is found to be necessary to remedy and remove the effectsof the unfair labor practices and to effectuate the policies of the Act.As the evidencedoes not indicate such an attitude of opposition to the purposes of the Act generallythat a commission of other types of unfair labor practices is reasonably to beanticipated, the order provides that Respondent cease and desist from engaging infurther conduct of the types herein found and from any like or related conduct.Cf.The Multi-Color Company,122 NLRB 429,466;Mt Clemens Metal ProductsCompany,126 NLRB 1297, 1310.CONCLUSION OF LAW1.Seafarers InternationalUnion of NorthAmerica,Atlantic,Gulf, Lakes andInlandWaters District,Puerto Rico Division,AFL-CIO,has been at all times since42 93Cong Rec 3702, 80th Cong, 1st sess, April 17, 1947; I Leg Fist of Labor-Management Relations Act, 1947, pp. 780-781.1sWhether the Union has been given the required opportunity depends, of course, uponthe facts of each case.For example, if the Union knows of the grievance and remainssilent, It could well be held to have waived its right to be presentCfMontgomeryWardcECo., Incorporated,137 NLRB 418, in which the Board held that the employerdid not violate Section8(a) (5) ofthe Act by establishing two new terminals withoutbargaining with the Union wince the latter knew of the Company's proposed action and;made no bargainingrequest. VALENCIABAXT EXPRESS, INC.219November 4, 1960, the certified and exclusive bargaining representative of Respond-2. By adjusting employee grievances after July 25, 1961, without the Seafarers hav-ing been given an opportunity to be present, by withdrawing all recognition fromthe Seafarers after November 6, 1961, and during the same period negotiating withtheTeamsters concerning employee grievances, Respondent engaged in and isengaging in unfair labor practices proscribed by Section 8(a) (5), (2) and (1) of theAct.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERValencia Baxt Express, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Adjusting employee grievances without Seafarers International Union ofNorth America, Atlantic, Gulf, Lakes and Inland Waters District, Puerto RicoDivision, AFL-CIO, having been given an opportunity to be present at the adjustmentthereof and from withdrawing all recognition from the Seafarers.(b)Negotiating with Teamsters, Chauffeurs, Warehousemen and Helpers, Local'901, IBTCW & H of America, concerning employee grievances without the Seafarershaving been given an opportunity to be present at the adjustment thereof.(c) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the right to self-organization, to form labor organizations,to join or assist the above-named or any other labor organizations, to bargain col-lectively through representatives of their own choosing, and to engage in any otherconcerted activities for the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action:(a)Bargain collectively, upon request, with the Seafarers International Union,Puerto Rico Division, as the exclusive representative of its employees and if anunderstanding is reached, embody such understanding in a signed agreement.(b)Withdraw and withhold all recognition from Teamsters Local 901 as the rep-resentative of its employees for the purpose of negotiating with respect to employeegrievances unless and until said labor organization has been duly certified by theNational Labor Relations Board as the exclusive representative of its employees.(c) Post at its various places of business in Puerto Rico copies of the attachednotice (in both English and Spanish) marked "Appendix." 24Copies of said notice(in English and Spanish), to be furnished by the Regional Director for the Twenty-fourthRegion, shall, after being duly signed by Respondent's representative, beposted immediately upon receipt thereof and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-fourth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps it has taken to comply therewith 2524 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order"u In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that: 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively on request with Seafarers International Unionof North America, Atlantic, Gulf, Lakes and Inland Waters District, PuertoRico Division,AFL-CIO,as the exclusive representative of all our employees,and, if an understanding is reached,we will embodysuch understanding in asigned agreement.WE WILL NOT negotiate with Teamsters,Chauffeurs,Warehousemen andHelpers, Local 901,IBTCW & H of America, or any other labor organization,concerning employee grievances without the Seafarers having been given anopportunity to be present at the adjustment thereof unless or until TeamstersLocal 901 shall have been certified by the National Labor Relations Board.WE WILL NOT in any like or related manner interfere with,restrain, or co-erce our employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Seafarers International Union, Puerto RicoDivision,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in other concertedactivity forthe purposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL withdraw and withhold recognition from Teamsters Local 901 asthe representative of our employees for the purpose of dealing with us concern-ing employee grievances,unless and until said labor organization shall have beencertified by the National Labor Relations Board.All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization.VALENCIA BAXT EXPRESS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedays from the dateof posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectlywith theBoard'sRegionalOffice, 1506Poncede Leon,Santurce,Puerto Rico, 00910,Telephone No. 723-3200, if they haveany question concerning this notice or compliancewith itsprovisions.V. C. Britton Co.andAgriculturalWorkers Organizing Com-mittee, AFL-CIO.Case No. 20-CA-2417.June 27, 1963DECISION AND ORDEROn April 25, 1963, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Members Leedom,. Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in this143 NLRB No. 44.